DETAILED ACTION

Status of Claims
This is a first office action on the merits in response to the application filed on 19 July 2021.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2022 was considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per claim 1, the claimed invention is directed to an abstract idea without significantly more because:
Claim 1 recites:
A method comprising: receiving, by a transaction processing system, a request to access a customer account associated with the transaction processing system, the request including a user identifier; 
determining, by the transaction processing system, that the user identifier is associated with an account record for a customer stored in a database associated with the transaction processing system; 
verifying, by the transaction processing system, authorization to access the customer account associated with the transaction processing system by sending a confirmation code via a communication channel associated with the user identifier; and 
coordinating, by the transaction processing system, with a merchant account platform system to associate the customer account associated with the transaction processing system with a customer account associated with a merchant.
Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a method, which is a statutory category of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of risk mitigation (a certain method of organizing human activity such as a fundamental economic principles or practices, e.g. hedging, insurance, mitigating risk) but for the recitation of additional claim elements. That is, other than reciting steps required to mitigate risk regarding account access, nothing in the claim precludes the language from being considered as risk mitigation.
A similar analysis can be applied to dependent claims 2-8, 10-18, and 20, which further recite the abstract idea of risk mitigation. Specifically, claims 2-6, 8, 10-11, 14-18, and 20 merely further describe the steps required to access and compare account information from both parties for verification purposes and claims 7 and 12-13 further describe the data elements being received and processed.
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Specifically, the additional claim elements merely recite steps necessary to facilitate risk mitigation regarding account access for transaction purposes. 
A similar analysis can be applied to dependent claims 2-8, 10-18, and 20, which further recite the abstract idea of risk mitigation. Specifically, claims 2-6, 8, 10-11, 14-18, and 20 merely further describe the steps required to access and compare account information from both parties for verification purposes and claims 7 and 12-13 further describe the data elements being received and processed.
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. Specifically, the additional claim elements merely recite steps necessary to facilitate risk mitigation regarding account access for transaction purposes and thus do not provide significantly more than simply applying the abstract idea of risk mitigation to the technological field of transaction account accessibility.
Therefore, the claims are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettenburg et al. (US 20190372955 A1) in view of Continanza et al. (US 20180232715 A1)..

Regarding Claim 1¸ Bettenburg discloses:
A method comprising: receiving, by a transaction processing system, a request to access a customer account associated with the transaction processing system, the request including a user identifier (See Bettenburg: Para. [0325-0331]] – Bettenburg discloses a login page displayed by a web browser as a result of receiving an HTTP message from a login form filled by a customer); 
determining, by the transaction processing system, that the user identifier is associated with an account record for a customer stored in a database associated with the transaction processing system (See Bettenburg: Para. [0329] – “Using the browser or equivalent application 105, an alias Login ID is inputted 1240, and a simple “single factor” (e.g. UserlD with password) internal Login-Request 1208 initiated by the customer is intercepted by the Security Proxy 502 that examines its database A/C 1270 of account information relating to the customer (held in the Authentication Platform Vault 1090), and using the Message Parameter Replacement unit 1096, replaces 1250 the alias to create 1251 an external Login-Request 1212 with the real ID and passes it to the Transaction Server 120” ); 
verifying, by the transaction processing system, authorization to access the customer account associated with the transaction processing system by sending a confirmation code via a communication channel associated with the user identifier (See Bettenburg: Para. [0083-0088] – “n some embodiments of the method the performing the transaction authorization include: sending an OTA (One-Time-Authorization) code including the user-personalized credential code from the security device to an authorization server; verifying the OTA code at the authorization server using the user-personalized credential code; sending a result of the verifying of the OTA code to a transaction server; displaying the result of verifying of the OTA code on a user terminal; and provided the result of the verifying of the OTA code is affirmed, allowing the transaction to proceed”); and 
coordinating, by the transaction processing system, with a separate system to associate the customer account associated with the transaction processing system with a customer account associated with the separate system (See Bettenburg: Para. [00329] – “Using the browser or equivalent application 105, an alias Login ID is inputted 1240, and a simple “single factor” (e.g. UserlD with password) internal Login-Request 1208 initiated by the customer is intercepted by the Security Proxy 502 that examines its database A/C 1270 of account information relating to the customer (held in the Authentication Platform Vault 1090), and using the Message Parameter Replacement unit 1096, replaces 1250 the alias to create 1251 an external Login-Request 1212 with the real ID and passes it to the Transaction Server 120”).

However, Bettenburg fails to explicitly disclose that the customer account associated with a separate system is a customer account associated with a merchant handled by a merchant account platform.

However, in a similar field of endeavor, Continanza discloses a merchant account platform system handling merchant customer accounts (See Continanza: Abstract)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add the merchant platform of Continanza to the method of payment processing disclosed by Betternburg increasing the overall efficiency and security of the invention providing merchants with a set of technologies that can be easily and quickly integrated to securely accept payments online as well as allow merchants to fully handle sensitive information without having to provide said information to another party.

Regarding Claim 9, the combination discloses:
A method comprising: receiving, by a transaction processing system, a request to access a customer account of a customer associated with a merchant, the request including a user identifier (See Bettenburg: Para. [0325-0331]] – Bettenburg discloses a login page displayed by a web browser as a result of receiving an HTTP message from a login form filled by a customer); 
determining, by the transaction processing system, that the user identifier is not associated with an account record for a customer stored in a database associated with the transaction processing system (See Bettenburg: Para. [0338] – “As before, if the expected TTN is not found and the original TAN is visible, then the customer does not use the trusted platform for the transaction. In this case, more attention is needed based on policy. If neither TAN nor TTN are provided for the Transaction-Request message, the transaction must be rejected.”); 
receiving, by the transaction processing system from the customer, consent to create a customer account of the customer associated with the transaction processing system (See Bettenburg: Para. [0311] – “Authentication Module (or Login) 1000, which resides in the trusted computing unit 101, has an Authentication User interface (AUI) 1010 that provides for registration of the customer through a Register module (RM) 1020, and management of several customers and their devices through an Identity Manager module (IDM) 1030”) ; 
verifying, by the transaction processing system, authorization to access the customer account associated with the merchant by sending a confirmation code via a communication channel associated with the user identifier (See Bettenburg: Para. [0083-0088] – “n some embodiments of the method the performing the transaction authorization include: sending an OTA (One-Time-Authorization) code including the user-personalized credential code from the security device to an authorization server; verifying the OTA code at the authorization server using the user-personalized credential code; sending a result of the verifying of the OTA code to a transaction server; displaying the result of verifying of the OTA code on a user terminal; and provided the result of the verifying of the OTA code is affirmed, allowing the transaction to proceed”); and 
storing, by the transaction processing system, the user identifier in association with an account record for the customer in the database associated with the transaction processing system, the account record for the customer comprising a reference to the customer account of the customer associated with the merchant (See Bettenburg: Para. [0093] – “ausing the processor to: obtain, from the remote server computer, a private security software; cause the private security software to obtain a user selectable personal identification number (PIN), and the UID of the security device; the UID uniquely identifying the security device and being permanently associated with the security device; and forward the PIN, the UID and the private security software to the remote server computer; the remote server computer being configured to generate a user-personalized credential code using the PIN, the UID and the private security software, and to encrypt the user-personalized credential code; the computer readable instructions being further configured to cause the processor to: obtain the user-personalized credential code from the remote server computer”).

Regarding Claim 19, the combination discloses:
A method comprising: receiving, by a transaction processing system, a request to access a customer account of a customer associated with a merchant, the request including a user identifier (See Bettenburg: Para. [0325-0331]] – Bettenburg discloses a login page displayed by a web browser as a result of receiving an HTTP message from a login form filled by a customer); 
determining, by the transaction processing system, that the user identifier is associated with an account record for a customer stored in a database associated with the transaction processing system, the account record for the customer corresponding to an existing customer account associated with the transaction processing system and referencing the customer account associated with the merchant (See Bettenburg: Para. [0329] – “Using the browser or equivalent application 105, an alias Login ID is inputted 1240, and a simple “single factor” (e.g. UserlD with password) internal Login-Request 1208 initiated by the customer is intercepted by the Security Proxy 502 that examines its database A/C 1270 of account information relating to the customer (held in the Authentication Platform Vault 1090), and using the Message Parameter Replacement unit 1096, replaces 1250 the alias to create 1251 an external Login-Request 1212 with the real ID and passes it to the Transaction Server 120”); 
verifying, by the transaction processing system, authorization to access the customer account associated with the merchant by sending a confirmation code via a communication channel associated with the account record for the customer (See Bettenburg: Para. [0083-0088] – “n some embodiments of the method the performing the transaction authorization include: sending an OTA (One-Time-Authorization) code including the user-personalized credential code from the security device to an authorization server; verifying the OTA code at the authorization server using the user-personalized credential code; sending a result of the verifying of the OTA code to a transaction server; displaying the result of verifying of the OTA code on a user terminal; and provided the result of the verifying of the OTA code is affirmed, allowing the transaction to proceed”); and 
sending, by the transaction processing system to a merchant account platform system of the merchant, confirmation of authorization to access the customer account of the customer associated with the merchant (See Bettenburg: para. [0088], See Bettenburg: Para. [0337] – “SP 502 creates an external Transaction-Request message 1218. The TTN is generated in real-time using a trusted TAN generator module provided by the merchant. The Transaction Server 120 provides a Transaction-Response 1222 (as normal). The transaction, having been validated, concludes normally (not shown”), See Continanza: Abstract).

Regarding Claims 2 and 20, the combination discloses:
wherein the request to access the customer account associated with the transaction processing system is received with a checkout request associated with the merchant, the method further comprising: retrieving, by the transaction processing system, payment information for the customer from the account record stored in the database associated with the transaction processing system; and placing, by the transaction processing system, an order on behalf of the customer with the merchant using the retrieved payment information (See Betternburg: para. [0088] and Para. [0337]).

Regarding Claims 3 and 11, the combination discloses:
further comprising: causing, by the transaction processing system, the retrieved payment information for the customer to be presented in a user interface of a user device associated with the customer, the user interface further comprising an interactive element corresponding to consent to place the order; and prior to placing the order on behalf of the customer, receiving an indication from the user device that the customer has selected the interactive element corresponding to consent to place the order (See Bettenburg: Para. [0306-0309]).

Regarding Claims 4 and 15, the combination discloses:
wherein coordinating with the merchant account platform system to associate the customer account associated with the transaction processing system with the customer account associated with the merchant comprises: receiving, by the transaction processing system from the merchant account platform system, an indication that the user identifier is not associated with any customer account associated with the merchant; providing, by the transaction processing system to the merchant account platform system, information from the account record for the customer stored in the database associated with the transaction processing system, wherein the merchant account platform system creates the customer account associated with the merchant using the provided information from the account record for the customer; and receiving, by the transaction processing system from the merchant account platform system, a confirmation that the user identifier has been associated with the customer account associated with the merchant (See Bettenburg: Para. [0289] – registration phase, Para. [0311], Para. [0338]).

Regarding Claim 5, the combination discloses:
wherein coordinating with the merchant account platform system to associate the customer account associated with the transaction processing system with the customer account associated with the merchant comprises: receiving, by the transaction processing system from the merchant account platform system, an indication that the user identifier is associated with the customer account associated with the merchant, wherein the customer account associated with the merchant is further associated with a second user identifier; verifying, by the transaction processing system, authorization to access the customer account associated with the merchant by sending a confirmation code via a second communication channel associated with the second user identifier; and receiving, by the transaction processing system from the merchant account platform system, a confirmation that the user identifier has been associated with the customer account associated with the merchant (See Bettenburg: para. [0083-0088], Para. [0329] – “Using the browser or equivalent application 105, an alias Login ID is inputted 1240, and a simple “single factor” (e.g. UserlD with password) internal Login-Request 1208 initiated by the customer is intercepted by the Security Proxy 502 that examines its database A/C 1270 of account information relating to the customer (held in the Authentication Platform Vault 1090), and using the Message Parameter Replacement unit 1096, replaces 1250 the alias to create 1251 an external Login-Request 1212 with the real ID and passes it to the Transaction Server 120”, Para. [0337] – “The TTN is generated in real-time using a trusted TAN generator module provided by the merchant. The Transaction Server 120 provides a Transaction-Response 1222 (as normal). The transaction, having been validated, concludes normally (not shown”).

Regarding Claims 6 and 17, the combination discloses:
wherein the confirmation code is a dynamically-generated authentication code; and verifying authorization to access the customer account comprises: causing, by the transaction processing system, an account authentication user interface to be presented on a user device associated with the customer; receiving, by the transaction processing system via the account authentication user interface, a response code; and determining, by the transaction processing system, that the dynamically-generated authentication code corresponds to the response code (See Bettenburg: Para. [0088] – “verifying the OTA code at the authorization server using the user-personalized credential code; sending a result of the verifying of the OTA code to a transaction server; displaying the result of verifying of the OTA code on a user terminal; and provided the result of the verifying of the OTA code is affirmed, allowing the transaction to proceed.”, Para. [0325-0335]).

Regarding Claims 7 and 18, the combination discloses:
wherein the user identifier is an email or phone number (See Bettenburg: Para. [0444]).

Regarding Claim 8, the combination discloses:
further comprising: receiving, by the transaction processing system from the merchant account platform system, a login request to access the customer account associated with the merchant; verifying, by the transaction processing system, authorization to access the customer account associated with the merchant by sending a confirmation code via a communication channel associated with the user identifier associated with the account record for the customer stored in the database associated with the transaction processing system; and sending, by the transaction processing system to the merchant account platform system, confirmation corresponding to the login request (See Bettenburg: Para. [0088] – “verifying the OTA code at the authorization server using the user-personalized credential code; sending a result of the verifying of the OTA code to a transaction server; displaying the result of verifying of the OTA code on a user terminal; and provided the result of the verifying of the OTA code is affirmed, allowing the transaction to proceed.”, Para. [0329] – “Using the browser or equivalent application 105, an alias Login ID is inputted 1240, and a simple “single factor” (e.g. UserlD with password) internal Login-Request 1208 initiated by the customer is intercepted by the Security Proxy 502 that examines its database A/C 1270 of account information relating to the customer (held in the Authentication Platform Vault 1090), and using the Message Parameter Replacement unit 1096, replaces 1250 the alias to create 1251 an external Login-Request 1212 with the real ID and passes it to the Transaction Server 120”).

Regarding Claim 10, the combination discloses:
further comprising: receiving, by the transaction processing system from the customer, information to store in the account record for the customer, the information comprising biographical information of the customer, payment information of the customer, and shipping preferences of the customer; and storing, by the transaction processing system, the received information in the account record for the customer in association with the user identifier and the reference to the customer account of the customer associated with the merchant (See Bettenburg: Para. [0054], Para. [0306]).

Regarding Claim 12, the combination discloses:
wherein the request to access the customer account associated with the merchant is received via a user device of the customer (See Bettenburg: Para. [0311]).

Regarding Claim 13, the combination discloses:
wherein the request to access the customer account associated with the merchant is received via a merchant account platform system associated with the merchant (See Constinanza: Abstract).

Regarding Claim 14, the combination discloses:
wherein the request to access the customer account associated with the merchant is received with a checkout request associated with the merchant, the method further comprising: receiving, by the transaction processing system, payment information for the customer; placing, by the transaction processing system, an order on behalf of the customer with the merchant using the received payment information; and updating the account record of the customer by storing the payment information for the customer in the account record for the customer stored in the database associated with the transaction processing system (See Bettenburg: para. [0088], Para. [0306], Para. [0337]).

Regarding Claim 16, the combination discloses: 
wherein the request to access the customer account of the customer associated with the merchant further includes an indication that the user identifier is associated with the customer account associated with the merchant; the method further comprising: retrieving, by the transaction processing system from a merchant account platform system of the merchant, information corresponding to the user identifier and the customer account associated with the merchant; and performing, by the transaction processing system, an operation comprising: updating the account record for the customer stored in the database associated with the transaction processing system based on the retrieved information corresponding to the user identifier and the customer account associated with the merchant retrieved from the merchant account platform system; or providing, to the merchant account platform system, information from the account record for the customer stored in the database associated with the transaction processing system to update the information corresponding to the user identifier and the customer account associated with the merchant (See Bettenburg: Para. [0306], Para. [0329]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Kledaras et al. (US 20200302446 A1) generally discloses a method for seding a notification indicating fraud of a customer account based on comparison verification.
Ortiz et al. (US 20180253727 A1) generally discloses system and methods for secure creation of electronic data, including accounts, for transaction processing purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685              

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685